Citation Nr: 1018003	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
November 1978, and from September 1983 to March 1997.  He 
also has an unverified period of National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The Board notes that the Veteran was scheduled for a Travel 
Board hearing in March 2010.  Prior to the hearing, the Board 
received correspondence from the Veteran in which he reported 
that he was unable to attend the March 2010 hearing; he 
requested to be scheduled for the next available date.  The 
Board finds that the Veteran should be scheduled for the next 
available Travel Board hearing date. 

A September 2007 VA examination report reflects that the 
Veteran has right ear hearing loss disability for VA 
purposes.  The examiner opined that the Veteran's right ear 
hearing loss began after service because service treatment 
records (STRs) showed the Veteran's right ear hearing to be 
within normal limits across the test frequency range on all 
tests in service.  Based on this statement regarding test 
results in service, the Board finds that a supplemental 
clinical opinion is warranted.

The Veteran's STRs contain numerous audiological evaluation 
reports.  The reports reveal that pure tone thresholds for 
the right ear, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
July 1971
15
5
10
--
10
Oct. 1974
20
15
30
20
0
Dec. 1977
15
5
25
25
0
July 1978
15
10
35
25
15
July 1982
10
10
20
20
10
Sept. 
1983
0
0
20
10
5
Aug. 1989
0
0
20
20
0
Sept. 
1993A
10
10
30
20
5
Sept. 
1993B
0
10
30
20
0
Oct. 1993
0
10
30
20
0
Nov. 1995
20
10
30
25
0
Feb. 1997
5
5
30
30
5

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that the threshold for normal hearing was from 0 to 20 
decibels, and that higher threshold levels revealed some 
degree of hearing loss.  Thus, although the STRs indicate 
that the Veteran did not have a hearing loss disability for 
VA purposes, they do indicate that he had some degree of 
hearing loss in October 1974, December 1977, July 1978, 
September 1993, October 1993, November 1995, and February 
1997.  The STRs indicate normal hearing in July 1971 (three 
months prior to entrance onto active service), July 1982 ( 
U.S. Army National Guard service), September 1983 (entrance 
onto new period of active service), and August 1989.

Because the VA examiner incorrectly noted that all hearing 
tests showed hearing within normal limits for the right ear, 
a supplemental clinical opinion is warranted.  The 
supplemental clinical opinion should take into account the 
Court's decision in Hensley, and the Veteran's shifts in 
hearing during his active service.   

The clinician should consider the entire claims file, to 
include the above mentioned STRs, the Veteran's military 
occupational specialty (MOS) as a radio operator, and his 
post service occupation as a bus driver, as noted in the 
Veteran's letter received in May 1979.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
right ear hearing loss disability is 
causally related to active service.  The 
Veteran's audiological results in service 
should be considered in conjunction with 
the holding in Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) that the threshold 
for normal hearing is from 0 to 20 
decibels, and higher threshold levels 
indicate some degree of hearing loss.  In 
this regard, the examiner should 
specifically note that although the STRs 
do not indicate that the Veteran had 
hearing loss disability for VA purposes in 
service, pursuant to Hensley, they do 
indicate that he had some degree of 
hearing loss in October 1974, December 
1977, July 1978, September 1993, October 
1993, November 1995, and February 1997.  
The examiner is also requested to opine as 
to whether there was any clinically 
significant change in right ear hearing 
ability demonstrated in service or on 
separation from service, as compared to 
examination on entrance to service.  

The clinician is requested to provide a 
complete rationale for his or her 
opinions, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for right ear hearing loss 
disability, with consideration of all 
additional evidence received since 
issuance of the statement of the case in 
June 2008.  If the benefit sought is not 
granted, issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  

3.  If the benefit sought has not been 
granted, schedule the Veteran for a 
Travel Board hearing for the next 
available date, and provide him with 
proper notice of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


